Citation Nr: 9928199	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-20 554	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for cancer of the larynx.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


INTRODUCTION

The veteran served on active duty from July 1967 and July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

There is no evidence that the veteran has cancer of the 
larynx.  


CONCLUSION OF LAW

The claim for service connection for cancer of the larynx is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for cancer of the larynx, the threshold 
question to be answered is whether the appellant has 
presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including malignant 
tumors , may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claim in accordance with 38 U.S.C.A. § 5103 (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The first requirement for a well grounded claim is evidence 
of a current disability.  This evidence must come from a 
physician or other medical professional with the expertise to 
diagnosis a medical disability.  As a lay witness, the 
veteran's assertion that he has a disability is not 
sufficient evidence.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

Here, there is no diagnosis of cancer of the larynx.  

An October 1987 report from a private hospital shows that 
polyps were removed from the right and left vocal cords.  The 
polyps were biopsied and there was no report of cancer or 
malignancy.  The final diagnosis was right and left vocal 
cord biopsy, moderate dysplasia.  

On VA examination in November 1994, the veteran reported 
leukoplakia in his throat.  Examination showed the throat to 
be within normal limits.  The diagnosis was leukoplakia of 
the throat, by history.  

A VA outpatient treatment report of September 1996 shows that 
the veteran reported having cancer excised from his larynx in 
October 1987.  The clinic doctor reviewed the report and 
affirmed that it said bilateral vocal cord polyps were 
removed and moderate dysplasia was seen.  The assessment was 
a chronic laryngitis and bronchitis 

The Board acknowledges the veteran's gallant combat service.  
Law lightens some aspects of a combat veteran's burden in 
proving incurrence of a disability.  38 U.S.C.A. § 1154(b) 
(West 1991).  However, there must still be evidence that he 
has the claimed disability from a physician or other trained 
medical professional who has the expertise to diagnosis a 
current disability.  The law does not provide a presumption 
that a combat veteran has the claimed disability.  See Arms 
v. West, 12 Vet. App. 188 (1999).  

The evidence shows that the veteran had a benign, non-
malignant growth removed from his larynx many years after 
service.  There is no evidence from a competent medical 
source that the veteran ever had cancer of the larynx.  As 
there is no competent evidence that the veteran has the 
claimed disability, the claim is not well grounded and must 
be denied.  


ORDER

Service connection for cancer of the larynx is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

